 

Exhibit 10.3

 

Execution Version

 

GUARANTY OF PAYMENT AGREEMENT

 

THIS GUARANTY OF PAYMENT AGREEMENT (this “Agreement”) is made this 4th day of
September, 2020, by Verb Technology Company, Inc., a Nevada corporation (the
“Guarantor”), for the benefit of Steve Deverall, an individual (the “Lender”).

 

RECITALS

 

A. Pursuant to the terms of that certain Membership Interest Purchase Agreement
(the “Purchase Agreement”), by and among Ascend Certification, LLC, Lender,
solely in his capacity as Seller Representative, the “Sellers” signatory thereto
and Verb Acquisition Co., LLC, a Nevada limited liability company (the
“Borrower”), Borrower executed and delivered a Promissory Note dated of even
date herewith (as amended, modified, restated, substituted, extended and renewed
at any time and from time to time, the “Note”) in favor of Lender in the
principal amount of $1,982,250 (the “Loan”).

 

B. All defined terms used in this Agreement and not defined herein shall have
the meaning given to such terms in the Note.

 

C. The Guarantor, the parent of Lender, will receive an economic benefit from
Lender entering into the Note with the Borrower and make the Loan available to
the Borrower.

 

D. The Lender has required, as a condition to entering into the Note, that the
Guarantor execute this Agreement as additional security for the payment and
performance of the Loan.

 

NOW, THEREFORE, in order to induce the Lender to enter into the Note, the
Guarantor covenants and agrees with the Lender as follows:

 

Article I
THE GUARANTY

 

Section 1.1 Guaranty.

 

The Guarantor hereby unconditionally and irrevocably guarantees and promises to
the Lender and to Lender’s successors and assigns the full and complete
performance and payment of the obligations of Borrower to repay the Loan and the
interest thereon, in each case when due and payable, all according to the terms
of the Note. It is the purpose and intent of this Guaranty that the obligations
of Guarantor under it shall be absolute and unconditional under any and all
circumstances. Guarantor agrees that nothing shall discharge or satisfy the
obligations created hereunder except for the full payment and performance of the
Loan.

 

Section 1.2 Guaranty Unconditional.

 

The obligations and liabilities of the Guarantor under this Agreement shall be
absolute and unconditional. The Guarantor expressly agrees that the Lender may,
in discretion, without notice to or further assent of the Guarantor and without
in any way releasing, affecting or in any way impairing the obligations and
liabilities of the Guarantor hereunder:

 

(a) grant extensions or renewals of or with respect to the Note; and

 

(b) effect any release, subordination, compromise or settlement in connection
with the Note.

 

 

 

 

Section 1.3 Guaranty Primary.

 

The obligations and liabilities of the Guarantor under this Agreement shall be
primary, direct and immediate and shall not be conditional or contingent upon
pursuit or enforcement by the Lender of any remedies it may have against the
Borrower. Without limiting the generality of the foregoing, the Lender shall not
be required to make any demand upon the Borrower or otherwise pursue, enforce or
exhaust its remedies against the Borrower either before, concurrently with or
after pursuing or enforcing its rights and remedies hereunder. This Guaranty is
an absolute guaranty of payment and performance and not of collection. The
liability of Guarantor hereunder shall not be subject to reduction on account of
any asserted right of set-off, deduction, recoupment, or counterclaim.

 

Section 1.4 Events of Default.

 

The failure of the Guarantor to pay any of the Loan as and when due and payable
in accordance with the provisions of this Agreement shall constitute an “Event
of Default” under the provisions of this Agreement.

 

Section 1.5 Bankruptcy. Guarantor agrees that the liability of Guarantor under
this Guaranty shall in no way be affected by (a) the release or discharge of
Borrower in any creditor proceeding, receivership, bankruptcy or other similar
proceeding, (b) the impairment, limitation or modification of the liability of
Borrower or of any remedy for the enforcement of Borrower’s liability resulting
from the operation of any present or future provision of United States of
America Bankruptcy Code, Title 11 of the United States Code, as amended, or any
other statute or proceeding affecting creditors’ rights generally, (c) the
rejection or disaffirmance of the obligations under the Loan or any portion
thereof in any such proceeding, or (d) the cessation, from any cause whatsoever,
whether consensual or by operation of law, of the liability of Borrower to
Lender. In the event Lender is required by any law or judicial order to return
to Borrower, or to any other person, property transferred to Lender in
performance of such obligations, including, without limitation, pursuant to the
avoidance powers of a trustee or debtor-in-possession under the United States of
America Bankruptcy Code, Title 11 of the United States Code, or under a law for
the protection of distressed debtors of any other jurisdiction, Guarantor will
perform such obligations in respect of which such property had been transferred
to Lender to the same extent as if it had never been transferred.

 

Section 1.6 Subordination; Subrogation.

 

In the event the Guarantor shall advance any sums to the Borrower, or in the
event the Borrower has heretofore or shall hereafter become indebted to the
Guarantor before the Loan has been paid in full, all such advances and
indebtedness shall be subordinate to the Loan.

 

2

 

 

Nothing contained in this Agreement shall be construed to give the Guarantor any
right of subrogation in or to the Loan, or all or any part of the interest of
the Lender therein, until the Loan has been paid in full.

 

Article II
REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties.

 

The Guarantor represents and warrants to the Lender as follows:

 

2.1.1 Good Standing.

 

The Guarantor (a) is duly organized, existing and in good standing under the
laws of the jurisdiction of its organization, and (b) has the power to carry on
its business as now being conducted.

 

2.1.2 Power and Authority.

 

The Guarantor has full power and authority to execute and deliver this
Agreement, which has been duly authorized by all proper and necessary action
under the governing documents of the Guarantor. No consent or approval of owners
or any creditors of the Guarantor is required as a condition to the execution,
delivery, validity or enforceability of this Agreement.

 

2.1.3 Binding Agreements.

 

This Agreement has been properly executed and delivered and constitutes the
valid and legally binding obligation of the Guarantor and is fully enforceable
against the Guarantor in accordance with its terms.

 

2.1.4 No Conflicts.

 

The execution, delivery and performance of the terms of this Agreement will not
conflict with, violate or be prevented by the Guarantor’s organizational
documents or any applicable laws.

 

2.1.5 Full Disclosure.

 

There is no fact known to the Guarantor which the Guarantor has not disclosed to
the Lender in writing prior to the date of this Agreement which materially and
adversely affects or in the future could, in the reasonable opinion of the
Guarantor materially adversely affect the condition, financial or otherwise,
results of operations, business, or assets of the Guarantor.

 

3

 

 

2.1.6 Financial Interest.

 

The Guarantor has a financial interest in the Borrower and will derive a benefit
from the Loan and hereby waives any claim that the Lender violated the Equal
Credit Opportunity Act (15 U.S.C. 1691 et seq.) in connection with the Loan.

 

Article III
AFFIRMATIVE COVENANTS

 

The Guarantor hereby covenants and agrees as follows:

 

Section 3.1 Existence.

 

The Guarantor shall maintain its existence in good standing in the jurisdiction
in which it is organized and in each other jurisdiction where it is required to
register or qualify to do business if the failure to do so in such other
jurisdiction might have a material adverse effect on the ability of the
Guarantor to conduct its operations.

 

Article IV
MISCELLANEOUS

 

Section 4.1 Notices.

 

All notices, requests and demands to or upon the parties to this Agreement shall
be in writing and shall be deemed to have been given or made when delivered by
hand on a business day, or two (2) days after the date when deposited in the
mail, postage prepaid by registered or certified mail, return receipt requested,
or when sent by overnight courier, on the business day next following the day on
which the notice is delivered to such overnight courier, addressed as follows:

 

  Guarantor: Verb Technology Company, Inc.     2210 Newport Boulevard, Suite 200
    Newport Beach, California 92663     Attention: Rory Cutaia, President and
CEO     (855) 250-2300 (phone)     rory@verb.tech         Lender: Steve Deverall
    3369 W. Mayflower Avenue, Suite 100     Lehi, Utah 84043     (801) 209-0163
    steve@solofire.com

 

By written notice, each party to this Agreement may change the address to which
notice is given to that party, provided that such changed notice shall include a
street address to which notices may be delivered by overnight courier in the
ordinary course on any business day.

 

4

 

 

Section 4.2 Amendments; Waivers.

 

This Agreement may not be amended, modified, or changed in any respect except by
an agreement in writing signed by the Lender and the Guarantor.

 

Section 4.3 Severability.

 

In case one or more provisions, or part thereof, contained in this Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, then without need for any further agreement, notice or action:

 

(a) the validity, legality and enforceability of the remaining provisions shall
remain effective and binding on the parties thereto and shall not be affected or
impaired thereby;

 

(b) the obligation to be fulfilled shall be reduced to the limit of such
validity; and

 

(c) if the affected provision or part thereof does not pertain to repayment of
the Loan, but operates or would prospectively operate to invalidate this
Agreement in whole or in part, then such provision or part thereof only shall be
void, and the remainder of this Agreement shall remain operative and in full
force and effect.

 

Section 4.4 Successors and Assigns.

 

This Agreement shall be binding upon the Guarantor and its successors and
assigns and shall inure to the benefit of the Lender and its successors and
assigns.

 

Section 4.5 Applicable Law.

 

As a material inducement to the Lender to enter into this Agreement, the
Guarantor acknowledges and agrees that this Agreement shall be governed by the
laws of the State of Nevada.

 

Section 4.6 Duplicate Originals and Counterparts.

 

This Agreement may be executed in any number of duplicate originals or
counterparts, each of such duplicate originals or counterparts shall be deemed
to be an original and all taken together shall constitute but one and the same
instrument.

 

Section 4.7 Headings; Etc.

 

The headings in this Agreement are included herein for convenience only, shall
not constitute a part of this Agreement for any other purpose, and shall not be
deemed to affect the meaning or construction of any of the provisions hereof.
The above Recitals are part of this Agreement.

 

5

 

 

Section 4.8 No Partnership; Third Parties.

 

Nothing contained in this Agreement shall be construed in a manner to create any
relationship between the Guarantor and the Lender other than the relationship of
guarantor and lender and the Guarantor and the Lender shall not be considered
partners or co-venturers for any purpose. The terms and provisions of this
Agreement are for the benefit of the Lender and its successors, assigns,
endorsees and transferees and all persons claiming under or through it and no
other person shall have any right or cause of action on account thereof.

 

Section 4.9 WAIVER OF TRIAL BY JURY.

 

THE GUARANTOR AND THE LENDER HEREBY JOINTLY AND SEVERALLY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THE GUARANTOR AND THE LENDER MAY BE PARTIES,
ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS AGREEMENT. THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS AGREEMENT.

 

This waiver is knowingly, willingly and voluntarily made by the Guarantor and
the Lender, and the Guarantor and the Lender hereby represent that no
representations of fact or opinion have been made by any individual to induce
this waiver of trial by jury or to in any way modify or nullify its effect. The
Guarantor and the Lender further represent that they have been represented in
the signing of this Agreement and in the making of this waiver by independent
legal counsel, selected of their own free will, and that they have had the
opportunity to discuss this waiver with counsel.

 

Section 4.10 Complete and Final Expression of Agreement.

 

This Agreement is intended by the Lender and the Guarantor to be a complete,
exclusive and final expression of the agreements contained herein. Neither the
Lender nor the Guarantor shall hereafter have any rights under any prior
agreements pertaining to the matters addressed by this Agreement but shall look
solely to this Agreement for definition and determination of all of their
respective rights, liabilities and responsibilities under this Agreement. No
course of dealing, course of performance or trade usage, and no parole evidence
of any nature, shall be used to supplement or modify any terms of this
Agreement. The Lender and the Guarantor further agree that there are no
conditions to the full effectiveness of this Agreement, unless otherwise
expressly stated herein.

 

[signature page follows]

 

6

 

 

WITNESS the signature of the Guarantor as of the day and year first above
written.

 

VERB TECHNOLOGY COMPANY, INC.         By: /s/ Rory Cutaia   Name: Rory Cutaia  
Title: President and CEO  

 

 

 

 